Citation Nr: 0320538	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  00-18 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

On July 25 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

		
1.  Obtain records from David Arrowsmith, 
M.D., 921 Mar Walt Drive, Fort Walton 
Beach, Florida 32547, dating between May 
1988 and the present and from Durell 
Peaden, Jr., M.D., P.O. Box 1239, 
Crestview, Florida 32536, dating from 
1984 to the present.  If these records 
are not available, please so state in 
writing.

2.  Contact the Biloxi and Tulane VA 
Medical Centers and request that they 
provide copies of the veteran's treatment 
records.  If these records are not 
available, please so state in writing.

3.  After the development requested above 
has been completed, make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded the 
following examination:  a skin 
examination by an American Board of 
Dermatology-certified dermatologist to 
determine whether the veteran has a 
current skin disorder or disorders, such 
as psoriasis or T-cell lymphoma, that are 
"at least as likely as not" related to 
symptoms he reported in service.  Send 
the claims folder to the examiner for 
review.  Please call the examiner's 
attention to service medical records, the 
veteran's testimony at an August 15, 1989 
hearing (page 6 of the transcript); the 
veteran's service medical records 
(showing treatment on January 11, 1951 
for an acne like rash, March 27, 1952 for 
nonspecific dermatitis, March 28, 1952 
for a rash which was "better," April 
15, 1952 for a rash which was "better," 
April 25, 1952 for nonspecific dermatitis 
of the foreskin, May 9, 1952 for jock 
itch, June 3, 1952 for jock itch, June 
25, 1952 for atopic dermatitis, July 3, 
1952 for intertrigo, July 8, 1952 for 
intertrigo, and November 21, 1952 for an 
unspecified condition treated with 
calamine lotion); an April 1988 letter 
from William Marshall, M.D., noting a 
generalized skin rash over the veteran's 
extremities; the report of a May 1988 
examination by Durell Peaden, M.D., 
showing diagnosis of generalized 
psoriasis; a March 6, 1992 surgical 
pathology report; treatment notes from 
David Arrowsmith, M.D., dated in January 
and February 1994; an October 9, 1997 
letter from Dr. Peaden; and an October 
28, 1997 letter from Dr. Arrowsmith.  In 
providing the rationale for any opinion, 
the examiner is requested to address 
specifically Dr. Arrowsmith's note of 
February 7, 1994, stating, "I suspect 
[the veteran] has had parapsoriasis en 
plaque for [years] and it has gradually 
evolved into T-cell lymphoma."

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





